Opinion

BORDEN, J.
This appeal is a companion to the appeal in State v. Porter, 241 Conn. 57, 698 A.2d 739 (1997). The issues in this certified appeal are: (1) whether Connecticut should adopt as the standard for the admissibility of scientific evidence the standard set forth by the United States Supreme Court in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993); and (2) whether Connecticut should abandon its traditional per se rule that polygraph evidence is inadmissible at trial. The defendant, Russell C. Hunter, appeals from the judgment of the Appellate Court affirming his conviction for robbery in the first degree in violation of General Statutes § 53a-134 (a) (4).1 Prior to trial, the defendant had moved to admit *167the results of an exculpatory polygraph examination. The trial court denied the defendant’s motion and, on the defendant’s postconviction appeal, the Appellate Court affirmed the trial court’s judgment. State v. Hunter, 37 Conn. App. 907, 655 A.2d 291 (1995). This certified appeal followed.2
The defendant claims that: (1) the Appellate Court incorrectly concluded that the trial court properly denied his request for an evidentiary hearing regarding the admissibility of polygraph evidence; and (2) in light of the United States Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 579, this court should reconsider its test for determining the admissibility of scientific evidence, which is currently based on Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), and should conclude that polygraph evidence is admissible under the Daubert test. We address these precise claims in State v. Porter, supra, 241 Conn. 57, and for the reasons explained therein, we affirm the judgment of the Appellate Court.
The judgment of the Appellate Court is affirmed.
In this opinion CALLAHAN, C. J., and NORCOTT, KATZ, PALMER and MCDONALD, Js., concurred.

 General Statutes § 53a-134 provides in pertinent part: “Robbery in the first degree: Class B felony, (a) A person is guilty of robbery in tire first degree when, in the course of the commission of the crime of robbery as defined in section 53a-133 or of immediate flight therefrom, he or another participant in the crime ... (4) displays or threatens the use of what he *167represents by his words or conduct to be a pistol, revolver, rifle, shotgun, machine gun or other firearm . . . .”


 We granted the defendant’s petition for certification to appeal from the Appellate Court, limited to the following issues: “Under the circumstances of this case: 1. Did the Appellate Court properly conclude that the trial court was correct in denying the defendant’s request for an evidentiary hearing regarding 1he admissibility of the defendant’s polygraph evidence?
“2. Should this court reconsider the applicability of the test for determining the admissibility of scientific evidence set forth in Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), in light of the United States Supreme Court,’s decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993)?” State v. Hunter, 236 Conn. 907, 670 A.2d 1307 (1996).